


110 HR 2901 IH: Lifelong Learning Accounts Act of

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2901
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mr. Allen (for
			 himself and Mr. Michaud) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to establish a
		  program demonstrating multiple approaches to Lifelong Learning Accounts, which
		  are portable, worker-owned savings accounts that can be used by workers to help
		  finance education, training, and apprenticeships and which are intended to
		  supplement both public and employer-provided education and training resources,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Lifelong Learning Accounts Act of
			 2007.
		2.Establishment of
			 lifelong learning accounts
			(a)In
			 generalPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to computation of taxable income) is amended by
			 redesignating section 224 as section 225 and inserting after section 223 the
			 following new section:
				
					224.Lifelong
				learning accounts
						(a)Deduction
				allowedIn the case of any eligible individual, there shall be
				allowed as a deduction for the taxable year an amount equal to the aggregate
				amount paid in cash during such taxable year by or on behalf of such individual
				to a lifelong learning account of such individual.
						(b)Lifelong learning
				accountsFor purposes of this title, the term lifelong
				learning account means a trust created or organized in the United States
				for the exclusive benefit of an eligible individual, but only if the written
				governing instrument creating the trust meets the following
				requirements:
							(1)No contribution
				will be accepted unless it is in cash.
							(2)The trustee is a
				bank (as defined in section 408(n)), an agency or instrumentality of a State,
				or another person who demonstrates to the satisfaction of the Secretary that
				the manner in which that person will administer the trust will be consistent
				with the requirements of this section.
							(3)No part of the
				trust assets will be invested in any collectible (as defined in section
				408(m)).
							(4)The assets of the
				trust will not be commingled with other property except in a common trust fund
				or common investment fund.
							(c)Tax treatment of
				distributions
							(1)In
				generalExcept as otherwise provided in this subsection, any
				amount distributed out of a lifelong learning account shall be included in
				gross income by the distributee.
							(2)Qualified higher
				education expenses
								(A)In
				generalNo amount shall be includible in gross income under
				paragraph (1) if the qualified higher education expenses of the individual for
				whom the account was established during the taxable year are not less than the
				aggregate distributions from the account during such taxable year.
								(B)Distributions in
				excess of expensesIf the aggregate distributions from a lifelong
				learning account for any taxable year exceed the qualified higher education
				expenses of the individual for whom the account was established during the
				taxable year, the amount otherwise includible in gross income under paragraph
				(1) shall be reduced by the amount which bears the same ratio to the amount
				which would be includible in gross income under paragraph (1) (without regard
				to this subparagraph) as such expenses bear to such aggregate
				distributions.
								(C)Election to waive
				exclusionA taxpayer may elect to waive the application of this
				paragraph for any taxable year.
								(D)No double
				benefitNo exclusion, credit, or deduction shall be allowed to
				the taxpayer under this chapter for any qualified higher education expenses
				taken into account in determining the amount of the exclusion under this
				paragraph.
								(3)Additional
				tax
								(A)In
				generalThe tax imposed by this chapter on the account holder for
				any taxable year in which there is a distribution from a lifelong learning
				account includible in gross income under paragraph (1) shall be increased by 15
				percent of the amount so includible.
								(B)ExceptionsSubparagraph
				(A) shall not apply if the distribution is made after the account holder dies
				or becomes disabled (within the meaning of section 72(m)(7)).
								(4)Transfer of
				account incident to divorceThe transfer of an individual’s
				interest in a lifelong learning account to such individual’s former spouse
				under a divorce decree or under a written instrument incident to a divorce
				shall not be considered a taxable transfer made by such individual
				notwithstanding any other provision of this subtitle, and such interest at the
				time of the transfer shall be treated as a lifelong learning account of such
				spouse and not of such individual. Thereafter such account shall be treated,
				for purposes of this subtitle, as maintained for the benefit of such
				spouse.
							(d)Time when
				contributions deemed madeA taxpayer shall be deemed to have made
				a contribution on the last day of a taxable year if the contribution is made on
				account of such taxable year and is made not later than the time prescribed by
				law for filing the return for such taxable year (not including extensions
				thereof).
						(e)Tax treatment of
				accounts
							(1)In
				generalA lifelong learning account shall be exempt from taxation
				under this subtitle. Notwithstanding the preceding sentence, any lifelong
				learning account shall be subject to the taxes imposed by section 511 (relating
				to imposition of tax on unrelated business income of charitable, etc.,
				organizations).
							(2)Loss of
				exemption of account where individual engages in prohibited
				transaction
								(A)In
				generalIf, during any taxable year of the individual for whose
				benefit the lifelong learning account is established, the individual engages in
				any transaction prohibited by section 4975 with respect to the account, the
				account shall cease to be a lifelong learning account as of the first day of
				that taxable year.
								(B)Account treated
				as distributing all its assetsIn any case in which any account
				ceases to be a lifelong learning account by reason of subparagraph (A) on the
				first day of any taxable year, paragraph (1) of subsection (c) shall be applied
				as if there were a distribution on such first day in an amount equal to the
				fair market value (on such first day) of all assets in the account (on such
				first day).
								(3)Effect of
				pledging account as securityIf, during any taxable year, an
				individual for whose benefit a lifelong learning account is established uses
				the account or any portion thereof as security for a loan, the portion so used
				shall be treated as distributed to that individual.
							(4)Rollover
				contributionsSubsection (c)(1) shall not apply to any amount
				paid or distributed out of a lifelong learning account to the individual for
				whose benefit the account is maintained if such amount is paid into another
				lifelong learning account for the benefit of such individual not later than the
				60th day after the day on which the individual receives the payment or
				distribution.
							(f)Other
				definitionsFor purposes of this section—
							(1)Eligible
				individualThe term eligible individual means an
				individual who—
								(A)is an employee or
				a self-employed individual (within the meaning of section 401(c)(1)(B)),
				and
								(B)is a resident of a
				State designated by the Secretary under subsection (i), on the date the
				lifelong learning account is established for such individual.
								(2)Qualified higher
				education expensesThe term qualified higher education
				expenses means—
								(A)the expenses and
				courses of instruction described in section 127(c)(1), and
								(B)such expenses,
				including tools, equipment, information technology devices, and training and
				apprenticeship programs, as the Secretary shall prescribe after consultation
				with the Secretary of Labor.
								(g)Custodial
				accountsFor purposes of this section, a custodial account shall
				be treated as a trust if the assets of such account are held by a bank (as
				defined in section 408(n)) or another person who demonstrates, to the
				satisfaction of the Secretary, that the manner in which such person will
				administer the account will be consistent with the requirements of this
				section, and if the custodial account would, except for the fact that it is not
				a trust, constitute a lifelong learning account described in subsection (b).
				For purposes of this title, in the case of a custodial account treated as a
				trust by reason of the preceding sentence, the custodian of such account shall
				be treated as the trustee thereof.
						(h)ReportsThe
				trustee of a lifelong learning account shall make such reports regarding such
				account to the Secretary and to the individual for whose benefit the account is
				maintained with respect to contributions, distributions, and such other matters
				as the Secretary may require under regulations. The reports required by this
				subsection shall be filed at such time and in such manner and furnished to such
				individuals at such time and in such manner as may be required by those
				regulations.
						(i)Establishment of
				demonstration programFrom among States which apply (in such form
				and manner and at such time as the Secretary determines), the Secretary shall
				designate 10 States in which residents shall be treated as eligible
				individuals.
						(j)Limitation on
				number of taxpayers having lifelong learning accounts
							(1)In
				generalNo individual shall be treated as an eligible individual
				for any taxable year beginning after the cut-off year unless such individual
				was an eligible individual for any taxable year ending on or before the close
				of the cut-off year.
							(2)Cut-off
				yearFor purposes of paragraph (1), the term cut-off
				year means the first calendar year for which the Secretary determines
				that the number of eligible individuals for whom a lifelong learning account
				has been established exceeds 200,000 by the close of such calendar year.
							(3)ReportingThe
				Secretary shall establish such reporting requirements for trustees of lifelong
				learning accounts as are necessary to carry out this subsection.
							(k)Special rules
				for employer contributionsIn the case of any contribution by an
				employer to a lifetime learning account made on behalf of an employee, rules
				similar to the rules of paragraphs (2) through (6) of section 127(b) shall
				apply.
						.
			(b)Deduction
			 allowed whether or not individual itemizes other
			 deductionsSubsection (a) of section 62 of the Internal Revenue
			 Code of 1986 is amended by inserting after paragraph (21) the following new
			 paragraph:
				
					(22)Lifelong
				learning accountsThe deduction allowed under section
				224.
					.
			(c)Employer
			 contributions excluded from incomeSection 127 of the Internal
			 Revenue Code of 1986 (relating to educational assistance) is amended by
			 redesignating subsection (d) as subsection (e) and by inserting after
			 subsection (c) the following new subsection:
				
					(d)Employer
				contributions to lifelong learning accountGross income of an
				employee of an employer shall not include the amount of any contribution by the
				employer to a lifelong learning account established on behalf of the
				employee.
					.
			(d) Exclusion from
			 employment taxes
				(1)Railroad
			 retirement taxSubsection (e) of section 3231 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
					
						(13)Lifelong
				learning account contributionsThe term compensation shall
				not include any payment made to or for the benefit of an employee if at the
				time of such payment it is reasonable to believe that the employee will be able
				to exclude such payment from income under section
				127(d).
						.
				(2)Unemployment
			 taxSubsection (b) of section
			 3306 of such Code is amended by striking or at the end of
			 paragraph (18), by striking the period at the end of paragraph (19) and
			 inserting ; or, and by inserting after paragraph (19) the
			 following new paragraph:
					
						(20)any payment made to or for the benefit of
				an employee if at the time of such payment it is reasonable to believe that the
				employee will be able to exclude such payment from income under section
				127(d).
						.
				(3)Withholding
			 taxSubsection (a) of section
			 3401 of such Code is amended by striking or at the end of
			 paragraph (21), by striking the period at the end of paragraph (22) and
			 inserting ; or, and by inserting after paragraph (22) the
			 following new paragraph:
					
						(23)any payment made to or for the benefit of
				an employee if at the time of such payment it is reasonable to believe that the
				employee will be able to exclude such payment from income under section
				127(d).
						.
				(4)Employer
			 contributions required to be shown on W-2Subsection (a) of
			 section 6051 of such Code is amended by striking and at the end
			 of paragraph (12), by striking the period at the end of paragraph (13) and
			 inserting , and, and by inserting after paragraph (13) the
			 following new paragraph:
					
						(14)the amount
				contributed to any lifelong learning account (as defined in section 224) on
				behalf of such
				employee.
						.
				(e)Tax on
			 prohibited transactions
				(1)Paragraph (1) of
			 section 4975(e) of the Internal Revenue Code of 1986 (relating to prohibited
			 transactions) is amended by redesignating subparagraphs (H) and (I) as
			 subparagraphs (I) and (J), respectively, and by inserting the following new
			 subparagraph after subparagraph (G):
					
						(H)a lifelong
				learning account described in section
				224(b),
						.
				(2)Subsection (c) of
			 section 4975 of such Code is amended by adding at the end the following new
			 paragraph:
					
						(7)Special rule for
				lifelong learning accountsAn individual for whose benefit a
				lifelong learning account is established shall be exempt from the tax imposed
				by this section with respect to any transaction concerning such account (which
				would otherwise be taxable under this section) if, with respect to such
				transaction, the account ceases to be a lifelong learning account by reason of
				the application of section 224(e)(2)(A) to such
				account.
						.
				(f)Failure To
			 provide reports on lifelong learning accountsParagraph (2) of
			 section 6693(a) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of subparagraph (D), by redesignating
			 subparagraph (E) as subparagraph (F), and by inserting after subparagraph (D)
			 the following new subparagraph:
				
					(E)section 224(h)
				(relating to lifelong learning accounts),
				and
					.
			(g)Exemption from
			 ERISA requirementsA lifelong learning account (as defined in
			 section 224 of the Internal Revenue Code of 1986, as added by this section)
			 shall not be treated as an employee welfare benefit plan for purposes of title
			 I of the Employee Retirement Income Security Act of 1974.
			(h)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by redesignating the
			 item relating to section 224 as an item relating to section 225 and inserting
			 after the item relating to section 223 the following new item:
				
					
						Sec. 224. Lifelong learning
				accounts.
					
					.
			(i)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			3.Refundable credit
			 for contributions to lifelong learning accounts
			(a)General
			 ruleSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 redesignating section 36 as section 37 and by inserting after section 35 the
			 following new section:
				
					36.Contributions to
				lifelong learning accounts
						(a)General
				ruleIn the case of an eligible individual, there shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to the aggregate amount paid in cash for the taxable year
				by such individual to a lifelong learning account established for the benefit
				of such individual under section 224.
						(b)Limitations
							(1)In
				generalThe credit allowed under subsection (a) with respect to
				any taxable year shall not exceed $500.
							(2)Limitation based
				on modified adjusted gross incomeThe amount which would (but for
				this paragraph) be otherwise allowable as a credit under subsection (a) for the
				taxable year shall be reduced (but not below zero) by the amount which bears
				the same ratio to the amount which would (but for this paragraph) be otherwise
				allowable under subsection (a) as—
								(A)the excess
				of—
									(i)the taxpayer’s
				modified adjusted gross income (as defined in section 530(c)(2)) for the
				taxable year, over
									(ii)$55,000 (twice
				such amount in the case of a joint return), bears to
									(B)$10,000 (twice
				such amount in the case of a joint return).
								(c)Eligible
				individualThe term eligible individual has the
				meaning given such term by section
				224(f)(1).
						.
			(b)Conforming
			 amendments
				(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 or 36 after section 35.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by striking the last item and inserting the
			 following new items:
					
						
							Sec. 36. Contributions to lifelong
				learning accounts.
							Sec. 37. Overpayments of
				tax.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			4.Tax treatment of
			 contributions by employers to lifelong learning accounts of their
			 employees
			(a)Allowance of
			 credit to employers
				(1)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following new section:
					
						45O.Contributions
				by employers to lifelong learning accounts
							(a)In
				generalFor purposes of section 38, in the case of an employer,
				the lifelong learning contribution credit determined under this section for any
				taxable year is an amount equal to the aggregate qualified lifelong learning
				contributions of the employer for the taxable year.
							(b)Qualified
				lifelong learning contributionFor purposes of this
				section—
								(1)In
				generalThe term qualified lifelong learning
				contribution means a contribution made by an employer on behalf of an
				employee of such employer to a lifelong learning account established on behalf
				of such employee.
								(2)Dollar
				limitationThe aggregate contributions made by an employer on
				behalf of any employee which may be treated as qualified lifelong learning
				contributions for any calendar year shall not exceed the lesser of—
									(A)the contributions
				made by the employee to the employee’s lifelong learning account during the
				calendar year, or
									(B)$500.
									(c)No reduction in
				education benefitsNo credit shall be allowed under this section
				to any employer for any taxable year unless such employer certifies (in such
				form and manner as the Secretary may provide) that such employer has not
				reduced the education and tuition benefits provided by the employer to its
				employees.
							(d)Definitions and
				special rulesFor purposes of this section—
								(1)DefinitionsAny
				term used in this section which is also used in section 529A shall have the
				same meaning as when used in such section.
								(2)Special
				rulesRules similar to the rules of section 45E(e) shall apply
				for purposes of this section.
								(3)Self-employed
				individualsA self-employed
				individual (within the meaning of section 401(c)(1)(B)) shall not be treated as
				an
				employee.
								.
				(2)Credit part of
			 general business creditSection 38(b) of such Code is amended by
			 striking and at the end of paragraph (30), by striking the
			 period at the end of paragraph (31) and inserting , plus, and by
			 adding at the end the following new paragraph:
					
						(32)the lifelong
				learning contribution credit determined under section
				45O.
						.
				(3)Deduction for
			 unused creditSection 196(c) of such Code is amended by striking
			 and at the end of paragraph (12), by striking the period at the
			 end of paragraph (13) and inserting , and, and by adding at the
			 end the following new paragraph:
					
						(14)the employer
				lifelong learning contribution credit determined under section
				45O(a).
						.
				(4)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
					
						
							Sec. 45O. Contributions by employers to
				lifelong learning
				accounts.
						
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			5.Application to
			 section 529 qualified tuition programsSection 529 of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new subsection:
			
				(g)Application of
				lifelong learning account rulesNot later than 90 days after the
				date of the enactment of this subsection, the Secretary shall—
					(1)prescribe
				regulations which provide for the application (subject the requirements of
				subsection (i) and (j) of section 224) of the rules of sections 224 (including
				the deduction allowed under subsection (a) thereof), 36, and 45O, and related
				provisions, to qualified tuition programs established under this section,
				or
					(2)submit a report to
				Congress describing in detail the reasons that such regulations have not been
				prescribed.
					.
		6.Study on
			 effectiveness of lifelong learning accounts demonstration program
			(a)In
			 generalThe Comptroller General of the United States, in
			 consultation with the Secretary of Labor, shall conduct a study on lifelong
			 learning accounts established under section 224 of the Internal Revenue Code of
			 1986 and the credits established under sections 36 and 45O of such Code. Such
			 study shall examine the effectiveness of the accounts in increasing funding for
			 career-related education and the extent to which the tax benefits under such
			 sections are provided to low-income individuals.
			(b)ReportNot
			 later than January 1, 2009, the Secretary of the Treasury shall submit to
			 Congress a report on the study conducted under subsection (a).
			
